I N      T H E         C O U R T O F A P P E A L S
                                                                              A T K N O X V I L L E                                                             FILED
                                                                                                                                                               June 24, 1999

                                                                                                                                                           Cecil Crowson, Jr.
                                                                                                                                                           Appellate C ourt
                                                                                                                                                               Clerk

J   O H N S .         P   O   I   N D E X T   E R , I I I        , a n        d               )          H A M I L T O N C O U N T Y
T   R U S T C     O   M   P   A   N Y O F       G E O R G I      A B A        N K             )          0 3 A 0 1 - 9 8 1 0 - C H - 0 0 3 2 3
O   F S A V A     N   N   A   H   , N . A     . , C o - T        r u s t      e e s           )
o   f t h e       T   r   u   s   t U n d     e r A g r e        e m e n      t               )
w   i t h J O     H   N       S   . P O I     N D E X T E R      , J R        .               )
                                                                                              )          H O N . H O W E L L             N .     P E O P L E S ,
            P l a i n t i f f s - A p p e l l e e s                                           )          C H A N C E L L O R
                                                                                              )
            v .                                                                               )
                                                                                              )
J A M E S M . S T R A N G , J R . ,                            a n d                          )
w i f e C H E R Y L S T R A N G                                                                )
                                                                                               )
            D e f e n d a n t s - A p p e l l a n t s                                          )         A F F I R M E D         A N D     R E M A N D E D




B A R R Y     L .         A B B O T T         a n d     L E E      D A V I S          O F          C H A T T A N O O G A           F O R       A P P E L L A N T S

S C O T T     N .         B R O W N ,         J R . ,     O F      C H A T T A N O O G A                   F O R       A P P E L L E E S




                                                                          O     P     I       N      I     O     N




                                                                                                                                         Goddard, P.J.



                              This is a suit for declaratory judgment wherein John S.

Poindexter, III, and Trust Company of Georgia B a n k                                                                                                o f    S a v a n n a h ,

N . A . ,     C o - T r u s t e e s               o f     a      t r u s t          e s t a b l i s h e d                  b y   J o h n       S .     P o i n d e x t e r ,

J r . ,     s e e k           a     d e t e r m i n a t i o n             t h a t         c e r t a i n              r e a l     e s t a t e         h e l d    b y       t h e m

i n    t r u s t          w a s       n o t     e n c u m b e r e d             b y       a        r i g h t         o f     f i r s t     r e f u s a l ,          a s

i n s i s t e d           b y       t h e     D e f e n d a n t s ,             J a m e s            M .       S t r a n g ,       J r . ,       a n d      h i s     w i f e

C h e r y l       S t r a n g .
                                                                                                                                                         1
                                T h e             T r i a l       C o u r t      g r a n t e d         a     s u m m a r y       j u d g m e n t              i n         f a v o r       o f

t h e         P l a i n t i f f s ,                     r e s u l t i n g        i n     t h i s       a p p e a l     w h e r e i n         t h e           D e f e n d a n t s

r a i s e           f i v e         s e p a r a t e               i s s u e s      w h i c h         m a y     b e   s u m m a r i z e d               a s     f o l l o w s :



1 .             T h e       T r i a l                 J u d g e     i m p r o p e r l y          g r a n t e d       s u m m a r y        j u d g m e n t                 b e c a u s e

h e      d i d        n o t         a p p l y             t h e     a p p r o p r i a t e            s t a n d a r d       i n     e v a l u a t i n g                  t h e

P l a i n t i f f s ’                    m o t i o n           a n d     t h e r e       a r e       d i s p u t e d       i s s u e s       o f         m a t e r i a l
                2
f a c t .

2 .             T h e       T r i a l                 C o u r t     s h o u l d        h a v e       h e l d     t h a t     t h e     P l a i n t i f f s                   w e r e

e s t o p p e d             f r o m               d e n y i n g        t h e     D e f e n d a n t s ’           r i g h t       o f   f i r s t             r e f u s a l ,             a n d

i n      r e f u s i n g                 t h e          D e f e n d a n t s        t h e       r i g h t       t o   p u r c h a s e         t h e           p r o p e r t y .

3 .             T h e       T r i a l                 C o u r t     s h o u l d        h a v e       g r a n t e d     t h e       D e f e n d a n t s ’                  m o t i o n

f o r         s u m m a r y              j u d g m e n t .



                                T h e             T r i a l       J u d g e      e n t e r e d         a n     e x c e l l e n t       m e m o r a n d u m                   o p i n i o n

r e g a r d i n g               t h e             i s s u e s       r a i s e d .          ( S e e         A p p e n d i x . )         O u r           r e v i e w           o f      t h e

r e c o r d           a n d         t h e             b r i e f s      o f     t h e     p a r t i e s         p e r s u a d e s       u s     t h a t              h e

c o r r e c t l y               s t a t e d               t h e     u n d i s p u t e d          m a t e r i a l       f a c t s       a n d           c o r r e c t l y

a p p l i e d             t h e          p r e v a i l i n g             l a w .         W e     a c c o r d i n g l y           a d o p t     h i s           m e m o r a n d u m

o p i n i o n             a s       t h e             o p i n i o n      o f     t h i s       C o u r t .




                1
                              S u    b    s   e   q   u e n t t o t h e        C h a n c e l l o r ’ s g r a n t o f s u m m           a r y j     u    d g m e     n   t , t      h e C o -
T   r u s t   e e s q     u i t -    c    l   a   i   m e d t h e p r o p      e r t y i n q u e s t i o n t o J o h n S               . P o i     n    d e x t     e   r , I      I I , a n d
h   i s s     i s t e r   , M a      r    g   a   r   e t P o i n d e x t e    r V a r n e r , w h o a r e t h e b e n e               f i c i a   r    i e s       o   f t h      e
t   r u s t   .     U p   o n m      o    t   i   o   n o f t h e S t r        a n g s a n d o r d e r e n t e r e d , b o             t h w e     r    e m a       d   e p a      r t i e s
t   o t h     i s s u     i t .


                2
                     I t s h o u l d b e n o t e d                              t h a t n o t w i t h s t a n d i n g t h e S t r a n g s ’                    i n s i s t e n c e
t h a t t h e r e a r e d i s p u t e d i s s u e s                             o f m a t e r i a l f a c t , u n d e r t h e t h i r d                        i s s u e t h e y
c o n t e n d t h a t t h e y a r e e n t i t l e d                             t o a s u m m a r y j u d g m e n t .



                                                                                                 2
                        F o r   t h e     f o r e g o i n g   r e a s o n s     t h e   j u d g m e n t   o f   t h e     T r i a l

C o u r t     i s     a f f i r m e d     a n d   t h e   c a u s e   r e m a n d e d     f o r   c o l l e c t i o n     o f   c o s t s

b e l o w .         C o s t s   o f     a p p e a l   a r e   a d j u d g e d     a g a i n s t   t h e   S t r a n g s     a n d

t h e i r     s u r e t y .



                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                  H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                      3